DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on December 20, 2021.  In virtue of this amendment:
Claims 1-10 and 12 are cancelled; and thus,
Claims 11 and 13-21 are now pending in the instant application.
Allowable Subject Matter
Claims 11 and 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest the following limitations:
An input detection and protection circuit, wherein the input detection and protection circuit comprising … “wherein the MCU chip controls the PFC circuit to switch on and off according to voltage values input by the input voltage acquisition circuit, and controls pull-in and drop- out of the relay through the pull-in circuit for the relay; and the power input circuit comprises: a first varistor, a second varistor, a thermistor and the relay, and wherein the input surge voltage is firstly limited by the first varistor and then secondly limited by the second varistor and the thermistor”, in combination with the remaining claimed limitations as claimed in independent claim 11 (claims 13-21 are allowed as being dependent on claim 11).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Chen – US 8,767,415
Prior art Yamashita – US 2015/0311805
Prior art Yao – US 2013/0127358
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        March 4, 2022